Citation Nr: 1215955	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  08-22 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for major depression and post traumatic stress disorder (PTSD), currently rated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Crohe, Counsel






INTRODUCTION

At the outset, the Board notes that the Veteran's claims file includes conflicting information regarding his dates of active service.  In May 1994, the National Personnel Records Center (NPRC) certified the Veteran's dates of service as January 1958 to January 1962 and from November 1973 to July 1993.  However, in August 1993, by the direction of the Chief of Naval Personnel, the  dates of service were certified as from November 1973 to January 1978 and from September 1978 to July 1993.  As the exact dates of service are not essential to the adjudication of the current claim, the Board will proceed with appellate review at this time.  

The Veteran's service records reveal that he is a recipient of the Combat Action Ribbon.

These matters come before the Board of Veterans' Appeals (Board) from a November 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO continued to rate major depression as 50 percent disabling.  At the same time, the RO granted service connection for PTSD, effective August 3, 2006, and considered that diagnosis when evaluating the Veteran's major depression.  

The Veteran was scheduled for a video conference hearing before a Veterans Law Judge in December 2009.  He did not report for the hearing and has not provided good cause for his failure to appear.  See 38 C.F.R. § 20.702(d).  He did not do so.  The Board will proceed as if the hearing request had been withdrawn. See Id.


FINDINGS OF FACT

The Veteran's major depression and PTSD are manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, thinking, and mood, but without total occupational and social impairment.


CONCLUSION OF LAW

Throughout the appeal period, the criteria for an increased, 70 percent, rating for major depression and PTSD have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Codes (DCs) 9411-9434 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

In a pre-adjudication letter dated in September 2006, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection for PTSD and an increased rating for major depression.  This letter also satisfied the second and third elements of the duty to notify by delineating  the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in the September 2006 letter.  Accordingly, no further development is required with respect to the duty to notify.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA obtained the Veteran's service treatment records and all of the identified post-service VA treatment records.  The Veteran has not reported and the evidence does not otherwise reflect any relevant post-service private medical treatment pertaining to his service-connected major depression and PTSD.  In addition, he was afforded VA examinations for major depression and PTSD, and such are found to be adequate, as the examiner reviewed the record and accurately reported the Veteran's history, along with all pertinent current findings. 


II.  Legal Criteria

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. 

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The schedular criteria for rating psychiatric disabilities incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130.

The Veteran's PTSD and major depression are rated under 38 C.F.R. § 4.130, DCs 9411-9434, according to the General Rating Formula for Mental Disorders.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2011).

Under the General Rating Formula, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances ( including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned. Id. at 443.  The Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The Board has considered the Global Assessment of Functioning (GAF) scores assigned during the appeal period.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). 

GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id.  

GAF scores ranging from 51-60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). Id.  

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001). 

III.  Analysis

By way of background, the Board notes that on May 2002 spine and hand VA examination, the Veteran reported that during the last two to three years his service-connected hand condition became worse and that he had to retire from his job as a plumber because he could not handle heavy tools.  On VA Form 8940, he  reported that his nerves and arthritis prevented him from working as a plumber with the state and that he last worked in November 2001.  A January 2003 rating decision granted entitlement to TDIU based on the Veteran's service-connected disabilities, effective March 6, 2002.

In his August 2006 informal claim, the Veteran reported that he lost four jobs because people were unable to work with him.  He stated that he had a short fuse.  

Treatment records from Lebanon VA Medical Center (VAMC) dated from November 2005 to December 2008 note a depressed mood and complaints of flashbacks, survivor's guilt, and impaired sleep.  An August 2006 consultation report noted that the Veteran worked for the state as a plumber and one time almost hurt a young apprentice with a wrench.  He indicated that he had to retire after this incident, which revived the guilt he felt when his friend committed suicide in service.  A March 2007 psychology note reported that the Veteran knew that he could harm himself or others and that he was would try to work alone to avoid any possible altercation or fight.  In September 2008, the Veteran described himself as "rugged," by which he meant "depressed," and suicidal.  He had passive thoughts of suicide that he was unable to share with his wife.  He reported that he loved and respected his current wife, but felt that he could not reach her.  He did not know what was preventing him from admitting to his wife that he loved and needed her.  His son from a prior marriage lived with him and he communicated via email with his daughter and ex-wife.  He kept in touch with his sister and reported that this helped both of them.  

Upon October 2006 VA examination, the Veteran stated that he had retired about three years ago after working for seven years with the state.  He reported that he did well in that job because his boss was very understanding and allowed him to work by himself.  He had been divorced twice, but currently had a girlfriend.  He had a few friends and some social contact with neighbors friends.  He felt that it was hard for him to establish these friendships and was somewhat distant from people in general.  He kept to himself frequently and busied himself with home remodeling projects.  He also reported intrusive thoughts and dreams, including nightmares; increased arousal; avoidance behavior with difficulty enjoying things; low energy, inability to concentrate, and passive suicidal thoughts.  

On mental status examination, the Veteran was appropriately dressed.  He denied active or passive suicidal thoughts, and was alert and oriented to person, time, and place.  His affect was restricted and withdrawn; speech was monotone.  His thought processes were clear, coherent, goal-oriented, and logical.  Thought content was free of any obsessions, compulsions, delusions, or hallucinations.  There was no evidence of any major concentration or memory disturbance and his judgment and insight were good.  He was assigned a GAF score of 51-60.  The examiner described the Veteran as appearing fragile, with difficulty being redirected during the examination.  He did not appear able to openly talk about things.  

On November 2008 VA examination, it was noted that since his last VA examination, the Veteran had married his girlfriend.  The examiner noted that the Veteran had distressing thoughts and startle problems.  Nearly every day, he had a depressed mood; markedly diminished interest or pleasure in all, or nearly all, activities; insomnia; psychomotor agitation or retardation; fatigue or less of energy; feelings of worthlessness or excessive or inappropriate guilt; diminished ability to think or concentrate; and, recurrent thoughts of death or suicide without a specific plan.  He felt detached or estranged and had irritability and angry outbursts.    

On mental status examination, the Veteran was casually dressed and cooperative, but also somewhat aloof and withdrawn.  His speech was circumstantial, difficult to follow, and tangential.  The Veteran had problems answering questions, as he would sometimes tell long lengthy stories and other times he would start to answer the questions, get distracted, and then begin sharing unrelated information.  He was rigid in his thinking.  There was a moderate dysfunction in judgment.  His wife reported that the Veteran had poor judgment in many areas including social behavior, personal care, work relationships, and recognizing problems in his own functioning.  His mood was depressed and his affective expression was restricted and over-controlled.  The examiner found that the Veteran's mental disorder signs and symptoms resulted in deficiencies in most of the following areas: work, school, family relations, judgment, thinking, and mood.  He was diagnosed with severe PTSD with depression and was assigned a GAF score of 38.  

The evidence, as detailed in pertinent part above, reflects that the Veteran exhibits deficiencies in most of the areas needed for a 70 percent rating for PTSD and major depression.  He has not engaged in any significant, full time employment since 2001 and has reported that people had a hard time working with him due to his short fuse.  He reports that when he was employed by the state as a plumber, he did well in that job because his boss was very understanding and allowed him to work by himself.  However, he almost hurt a young apprentice with a wrench and subsequently retired due to that incident.  

The record reflects that the Veteran has difficulty communicating with his current wife due to his PTSD and major depression symptoms.  He also has difficulty communicating with his ex-wife and daughter and has had contact with them primarily through email.  He keeps in touch with his sister and his son chose to live with him instead of his ex-wife.  He has a group of select friends and neighbors with whom he socializes.  He believes that it is hard for him to establish these friendships and generally feels somewhat distant from people.  Also, he has experienced such symptoms as: intrusive thoughts and dreams, including nightmares; increased arousal; avoidance behavior with difficulty enjoying things; low energy, inability to concentrate, passive suicidal thoughts, depressed mood, psychomotor agitation; dysfunction in judgment; restricted affect; tangential speech with difficulty in providing answers to questions, and feelings of worthlessness, excessive guilt, detachment, and irritability with angry outbursts.  These findings are indicative of deficiencies in the areas of work, family relations, judgment, thinking, and mood.  

The GAF scores ranging from 51 to 60 contemplate moderate difficulty in social, occupational, or school functioning to major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.   

Regarding the GAF score of 38, the Board acknowledges that this represents significant impairment.  However, the actual symptoms reported and described by the examiner are not actually commensurate with those noted as signifying a GAF of 38.  For example, the Veteran's behavior is not influenced by hallucinations or delusions.  Moreover, while his communication skills 


Overall, the evidence shows that the Veteran's PTSD and major depression have caused deficiencies in most of the areas needed for a 70 percent evaluation, but no higher, throughout the appeal period.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.130, DC 9411-9434.  The record contains ample examples of his deficiencies in area of work and social functioning.  

The Veteran has not been engaged in any substantial employment since 2001 and it appears that his symptoms of PTSD and major depression have contributed, at least in part, to his current unemployment.  However, even assuming that the symptoms have caused total occupational impairment, total social impairment has not been demonstrated.  He has been able to maintain relationships, albeit with difficulty, with his wife, sister, son, and select friends as well neighborhood friends.  He also at least still communicated with his ex-wife and daughter through email.  

Furthermore, the Veteran does not demonstrate gross impairment in thought processes or grossly inappropriate behavior, does not experience hallucinations or delusions, is able to perform activities of daily living and provide self-care, and has always been fully oriented to person, place, and time.  Although suicidal ideation, outbursts of anger, and memory problems have been reported, he has not been in persistent danger of hurting himself or others and he has not experienced memory loss for names of close relatives, own occupation, or name.  Additionally, although the Veteran has impaired communication with his family and friends, tangential speech and difficulty with providing answers to questions during the VA examinations, there is no indication that this caused total social impairment.   

In sum, the Veteran experiences impairment in most of the areas of work, family relations, judgment, thinking, and mood; but both total social and occupational impairment has not been demonstrated.  Accordingly, the Board finds that an increased 70 percent rating for PTSD is warranted. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.130, DC 9411-9434.

Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The record reflects that symptoms of the Veteran's service-connected PTSD and major depression have contributed to his retirement and current unemployment status.  Such evidence raises the question of entitlement to an extraschedular rating.  The symptoms of the Veteran's disability are difficulty with relationships with family, friends, and co-workers; hypervigilance, intrusive thoughts and dreams, including nightmares; increased arousal; avoidance behavior with difficulty enjoying things; low energy, inability to concentrate, passive suicidal thoughts, depressed mood, psychomotor agitation; dysfunction in judgment; restricted affect; tangential speech; and feelings of worthlessness, excessive guilt, detachment, and irritability with angry outbursts.  These symptoms are contemplated by the rating criteria.  Any unemployability resulting from the Veteran's PTSD and major depression has already been compensated by the grant of a TDIU.  See January 2003 rating decision.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. §  3.321(b)(1).


ORDER

Entitlement to an increased 70 percent rating, but no higher, for PTSD and major depression is granted, subject to the regulations controlling the payment of monetary benefits.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


